DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claim(s) 1, 2, 4-10, 12-15, 17, 19, 23-25, 28, and 29 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an virtual three way switch requiring:
a first dual in-line package (DIP) switch having two positions for enabling and disabling activation of a first change in a rate of the received power to a rate between no power and full power based on the user command received at the user input sensor: a second DIP switch having two positions for enabling and disabling activation of a second change in a rate of the received power to a rate between no power and full power based on the state change of the second power source detected by the state-change sensor; and a variable power output delivering the received power at a rate as a function of the state change of the second power source, the user command, the position of the first DIP switch, and the position of the second DIP switch, in combination with other limitations of the claim.
With regards to claim 28, the prior art fails to teach or suggest a/an system requiring:
the controller being configured to: increase power by one step in the dimming cycle in response to each state change detected by the state-change sensor, until the corresponding device reaches a dimming stage corresponding to a full power; determine whether the second device is operating at the dimming stage corresponding to the full power when the corresponding device reaches the dimming stage corresponding to the full power; and move to a diming stage corresponding to a no power in the dimming cycle upon detection of a next state change by the state-change sensor, when the second device is determined to be operating at the dimming stage corresponding to the full power, in combination with the other limitations of the claim.
With regards to claim 29, the prior art fails to teach or suggest a/an system requiring:
controller being configured to: upon determining that the DIP switch indicates the presence of the at least one other virtual three-way switch: detect, using the state-change sensor, a first state change of the at least one receptacle of the corresponding electrical outlet; change the rate of the received power delivered to the corresponding device when the first state change is detected by the first state change sensor; detect. using the state-change sensor, a second state change of the at least one receptacle of the corresponding electrical outlet within a predetermined time duration from the first state change; determine the rate of the received power delivered to the corresponding device upon detecting the second state change; and change the rate of the received power delivered to the corresponding device to a no power when the determined rate of the received power delivered to the corresponding device corresponds to a full power, in combination with the other limitations of the claim.
With regards to dependent claim(s) 2, 4-10, 12-15, 17, 19, 22-25; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.